Citation Nr: 1800265	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for major depressive disorder with generalized anxiety disorder from 70 percent to 50 percent, effective May 1, 2013, was proper.  

2.  Entitlement to a rating greater than 70 percent for major depressive disorder with generalized anxiety disorder beginning May 1, 2013.  

3.  Entitlement to an individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The February 2013 rating decision denied entitlement to a TDIU and reduced the Veteran's disability rating for a major depressive disorder with generalized anxiety disorder from 70 percent to 50 percent, effective May 1, 2013.  The RO in August 2017 increased the rating major depressive disorder with generalized anxiety disorder to 70 percent, effective August 25, 2017.  When a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and the claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at an October 2017 Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  However, in this case, in response to the Veteran's disagreement with the February 2013 rating decision which reduced his disability rating for a psychiatric disorder, the RO issued an August 2017 Supplemental Statement of the Case (SSOC) in August 2017 that adjudicated his claim as if it was one for an increased rating.  By treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for a psychiatric disorder was on appeal and has therefore taken jurisdiction of that issue.  


FINDINGS OF FACT

1.  A 70 percent rating for a major depressive disorder with a generalized anxiety disorder was in effect from February 7, 2011, to April 30, 2013, for a period of fewer than five years.  

2.  A rating decision proposing to reduce the Veteran's evaluation for a psychiatric disorder was issued in May 2012; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.  

3. In a February 2013 rating decision, the RO reduced the 70 percent rating for a major depressive disorder with generalized anxiety disorder to 50 percent, effective May 1, 2013.  

4. At the time of the February 2013 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptoms associated with his psychiatric disorder.  

5.  The Veteran's service-connected psychiatric disorder does not cause total occupational and social impairment.  

6.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for restoration a 70 percent disability rating for a service-connected major depressive disorder with generalized anxiety, effective May 1, 2013, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.71a, Diagnostic Code 9434 (2017).  

2.  The criteria for a 100 percent disability rating for a service-connected major depressive disorder with generalized anxiety have not been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2017).  

3.  A TDIU is warranted.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction of Rating for Major Depressive Disorder with Generalized Anxiety Disorder

As a preliminary matter, specific notice requirements apply to a reduction in rating when the reduction results in a change in the amount of benefits received.  The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in a May 2012 proposed reduction letter and rating decision prior to the February 2013 final rating reduction.  He was given 30 days to request a hearing and 60 days to present additional evidence.  The effective date of the reduction, May 1, 2013, was effective after the last day of the month after expiration of the 60-day period from the date of notice of the February 2013 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e) (2017).  Thus, all procedural requirements were met.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012).  Before reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such a review requires that in any rating reduction case, VA determination must be (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (citing Brown, 5 Vet. App. at 421).  
It is essential, both in the examination and in the evaluation of the disability, that each disability is viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings of the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or use of descriptive terms.  38 C.F.R. § 4.13 (2017).  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38  C.F.R. § 4.10 (2017).  
Other provisions regarding reductions include 38 C.F.R. § 3.344 (a) and 38 C.F.R. § 3.344 (b), which provide greater protection to recipients of disability ratings that have continued for five years or more.  38 C.F.R. § 3.344 (c) (2017).  Since the Veteran's evaluation at 70 percent was only in effect from February 7, 2011, to May 1, 2013, for less than five years, the provision of 38 C.F.R. § 3.344 (c) are applicable and the provisions in 38 C.F.R. §§ 3.344 (a) and (b) are not.  Under 38 C.F.R. § 3.344 (c), reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (c) (2017).  
Upon review of the evidence, however, the Board finds that the February 2013 rating decision failed to make a specific determination as to whether the evidence used as a basis for the reduction demonstrated an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Instead, the RO merely weighed the evidence and found that the Veteran's symptoms no longer met the criteria for a 50 percent rating under the General Rating Formula for Mental Disorders.  Therefore, the reduction was improper and restoration of the 70 percent rating is therefore warranted.  
II.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by March 2012 and October 2012 letters.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, some private treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examinations in April 2012, November 2012 and August 2017.  The examinations also took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  

III.  Disability Ratings

The Veteran's major depressive disorder with generalized anxiety disorder was assigned a 70 percent disability rating under Diagnostic Code 9434.  38 C.F.R. § 4.130 (2017).  Psychiatric disorders are evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 to 60.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran was afforded a VA examination in April 2012.  The Veteran reported excessive worry about things that are unimportant, a chronic feeling something bad is going to happen, disrupted sleep, chronically tired, irritable, chronic upset stomach, etc., which the examiner noted were a current symptom pattern that fulfilled the requirements for a diagnosis of generalized anxiety disorder (GAD).  The VA examiner diagnosed GAD.  

The examiner also diagnosed major depressive disorder (MDD), in partial remission.  The examiner noted that the Veteran reported a current symptom pattern that fulfilled the requirements for a diagnosis of MDD, some of which included persistent depressed mood, disrupted sleep, low energy, low motivation, feelings of guilt, difficulty concentrating.  

The examiner noted that while GAD and MDD shared many of the same symptoms (including sleep difficulties, problems with sustained concentration, loss of interest/enjoyment (particularly in relationships) and irritability).  However, GAD has hallmark symptoms of excessive worry, restlessness/on edge, easily fatigued, irritability, muscle tension/upset stomach, while depression has hallmark symptoms of pervasive/persistent depressed mood, negative self-thoughts.  A GAF score of 60 was assigned.  

The examiner noted that the symptoms of anxiety and depression would likely cause some mild occupational impairment and mild social impairment if the Veteran were employed.  As support, the examiner cited that the Veteran exhibited good people skills, by getting along well with his roommates, but has a marked tendency to feel others are evaluating him negatively.  

The examiner noted that the following symptoms best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The examiner indicated that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  He noted that based on the Veteran's report that the "depressive symptoms [had] 'improved somewhat,' it appears that his generalized anxiety disorder is responsible for the majority of current occupational/social impairment, 75 [percent,] with his depressive symptoms being responsible for the other 25 [percent]."  

The examiner indicated that the following symptoms that applied to the Veteran's diagnoses were: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and difficulty in establishing and maintaining effective work and social relationships.  

The examiner noted that the Veteran had other symptoms attributable to his anxiety, including, "feeling that people are looking at me and judging me negatively."  The examiner noted that this was not a bizarre delusion; rather, it was an "Avoidant Personality" quality of anticipating rejection from others.  Additionally, he added that it fuels the Veteran's anxiety, particularly in crowds of strangers.  

The examiner noted that the Veteran was alert, coherent, fully oriented, dressed in clean, casual clothing, and had a several-days-old beard with no evidence of "trichotillomania." The examiner also noted that the Veteran was pleasant with a cooperative in manner.  His affect was a little somber/anxious.  The underlying mood was noted as "very mildly dysphoric."  The examiner noted that the Veteran denied current suicidal ideation.  He noted no evidence of a formal thought disorder.  A GAF score of 60 was assigned.

The Veteran was afforded a VA examination in November 2012.  The Veteran reported persistent depressed mood, disrupted sleep, low energy, disrupted concentration, low motivation, indecisiveness, and periodic thoughts of suicide (denies intent).  The Veteran reported his depression in part was due to his service-connected residuals of a foot injury, and being self-conscious of how he walked, and unable to participate in physical activities as did in the past.  

The Veteran reported living with two female roommates, one of whom he was dating.  He reported that the only reason he was doing ok was because his "girlfriend [was] so good at helping me."  The Veteran denied any other socializing.  He reported that "people make him angry, so he avoids [them] by staying home... spends his time reading."  

The examiner noted that the Veteran had not worked since his last VA examination.  The Veteran stated, "I know my temper is bad and that if I try to work, I'll lose my temper and get into legal problems."  The Veteran reported that he does not see himself ever being able to work because "my mental health problems have gotten worse."  

The examiner noted that the Veteran had more than one mental disorder diagnosed.  The examiner noted that depression and anxiety share some common symptoms such as disrupted sleep, impaired concentration, diminished interest/anhedonia, etc.  The examiner noted that depression, however, has hallmark symptoms of depressed mood, regrets over the past and frequent thoughts of death.  GAD, however, has hallmark symptoms of excessive apprehension/fearfulness over the future, irritability and physical symptoms of anxiety.  

The examiner noted that the following best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

For the indicated level of occupational and social impairment, the examiner noted that it was possible to differentiate what portion of the occupational and social impairment that was caused by each mental disorder.  The examiner indicated that GAD (particularly irritability) was responsible for 75 percent of the occupational/social impairment while MDD (particularly indecisiveness) was responsible for the other 25 percent.  

The examiner noted that the following symptoms applied to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  

The examiner noted that the Veteran was capable of managing his financial affairs. The examiner noted that the Veteran was alert, coherent, fully oriented, dressed in clean, casual clothing, cooperative in manner, somewhat angry but appropriate with the examiner.  Additionally, his mood was somewhat dysphoric.  He denied current suicidal ideation - the examiner noted no evidence of a formal thought disorder.  A GAF score of 45 was assigned.  

The Veteran underwent a VA examination in August 2017.  The Veteran reported having a girlfriend who wants to be with someone who is not "depressed all the time."  He also reported not having any friends.  As for hobbies, he reported, "I like to mess around with computers now and then, to keep my mind off things."  

The Veteran reported that he had been talked to by the cops on a couple of occasions, "for [acting up] in public."  He also reported that he "went off on somebody," and they got scared and called the police.  

The examiner noted that the Veteran has been diagnosed with a mental disorder and currently has a diagnosis of a major depressive disorder, recurrent, moderate.  The examiner noted that the Veteran endorsed the following criteria for major depressive disorder symptoms: markedly diminished interest or pleasure in all, or almost all, activities most of the day, nearly every day, subjective account or observation; insomnia or hypersomnia nearly every day; fatigue or loss of energy nearly every day; diminished ability to think or concentrate, or indecisiveness, nearly every day (either subjective account or observable by others); recurrent thoughts of death (not just fear of dying), recurrent suicidal ideation without a specific plan, or a suicide attempt or a specific plan for committing suicide.  

The examiner also diagnosed GAD.  The examiner noted that the Veteran endorsed the following symptoms which meet criteria for GAD: excessive anxiety and worry (apprehensive expectation) occurring more days than not for at least six months, about a number of events or activities (such as work or school performance).  Additionally, the Veteran found it difficult to control the worry.  

The examiner noted that the anxiety and worry are associated with the following symptoms, some having been present for more days than not for the past six months: being easily fatigued, difficulty concentrating or mind going blank; irritability; sleep disturbance (difficulty falling asleep or staying asleep, or restless, unsatisfying sleep).  The examiner noted that the anxiety, worry, or physical symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He also noted that the disturbance was not attributable to the physiological effects of a substance (drug of abuse, a medication) or a medical condition hyperthyroidism.  Additionally, he noted that the Veteran also reported experiencing some compulsive behaviors, including, hand washing, pulling out his hair (trichotillomania), which are a part of the GAD.  

The examiner noted that it was possible to differentiate what symptoms were attributable to each diagnosis.  He explained that the basic differences in symptoms are that MDD involves depressed mood and lack of interest or involvement in activities, while GAD involves persistent and pervasive anxiety and worry.  The examiner concluded that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  The examiner indicated that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  He opined that 50 percent of the impairment was due to the GAD and 50 percent to the MDD.  

The examiner reported that the following symptoms actively applied to the Veteran's diagnoses: depressed mood anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The examiner noted that the Veteran was adequately groomed, and appropriately casually dressed.  The Veteran had difficulty making good eye contact, and it was difficult to get clear responses to questions about symptoms.  The Veteran endorsed every symptom that he was asked about, but hazily and intentionally avoid describing them.  The examiner noted that the only time he communicated very clearly was when he was complaining about the VA.  The Veteran reported his mood in very vague terms but appeared to be somewhat anxious.  He was also quite irritable, but the focus of the irritability seemed to be government agencies.  Veteran's speech was at a normal rate, with lower than normal volume; adequate.  Veteran's thought process was logical enough.  He noted that the Veteran was alert and oriented.  The examiner noted that the Veteran complained of mild issues with concentration and short-term memory.  The examiner noted no evidence of delusions or hallucinations.  The Veteran denied active suicidal ideation, plan or intent; but admitted to passive thoughts of suicide.  The examiner noted not evidence of homicidal thoughts or intentions.  

A May 2012 treatment report shows a Patient Health Questionnaire (PHQ-2) screen score of 5 was reported, indicated a positive screen for depression.  The Veteran indicated he had little interest or pleasure in doing things, nearly every day; and feeling down, depressed, or hopeless, more than half the days.  

A December 2014 mental status examination noted that the Veteran was casually dressed with a strong smell of tobacco and a faint smell of tetrahydrocannabinol (THC).  His behavior was guarded, and his mood anxious.  His affect was noted as anxious.  His speech was the normal rate.  His thought process was noted as linear.  The physician noted that the suicide and homicide risks were low.  It was also noted that that Veteran denied easy access to firearms but indicated that he had a machete. 

Treatment Notes dated in May 2015 and October 2016 indicate that PHQ-2 screening was performed.  The score reported for both screening was 2, which was a negative screen for depression.  It was noted that the Veteran indicated little interest or pleasure in doing things for several days; and feeling down, depressed, or hopeless several days or more.  

A subsequent mental status evaluation dated in April 2016 indicates that the Veteran was dressed appropriately.  His thoughts appeared organized and focused to answering questions.  The examiner noted that the Veteran expressed concerns in a coherent manner and handled the structure of interview without apparent difficulties.  The examiner noted that his behavior was cooperative; his mood anxious.  His affect was full range affect and anxious.  His speech was noted at the normal rate.  His thought process was noted as linear.  He denied any delusions or hallucinations.  No gross memory problems were reported.  Although the Veteran indicated that he was hopeless, the physician noted no suicidal content.  

A suicide risk summary dated in August 2016 revealed that the Veteran was at low risk for suicide and homicide.  

After a review of the evidence presented above, the Board finds that the frequency, severity, and duration of the Veteran's major depressive disorder with generalized anxiety disorder symptoms reported or shown are suggestive of occupational and social impairment with deficiencies in most areas, the level of impairment contemplated by a 70 percent rating.  

The Veteran's major depressive disorder with generalized anxiety disorder is not more closely described by both total occupational and total social impairment.  Both the November 2012 and the August 2017 VA examiners indicated that the Veteran reported passive thoughts of suicide.  Additionally, the Veteran reported being "talked to by the cops on a couple of occasions, "for [acting up] in public "and going "off on somebody."  The Board notes that thoughts of suicide are contemplated by the 70 percent criteria and can cause occupational and social impairment with deficiencies in most areas.  Nonetheless, the VA examiners and treating physicians have all noted that the Veteran denied intent or plan.  He has consistently been deemed a "low risk" for suicide.  Board finds that severity of his suicidal thoughts is not such that it is more closely described as causing total occupational and social impairment.  Risk of self-harm is contemplated by the 100 percent criteria, which addresses whether one is a persistent danger to himself or others.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Here, the record does not show that the Veteran is a danger to himself or others.  

Throughout this period, beginning May 01, 2013, no VA examiner or physician reported that the Veteran exhibited gross impairment in his thought process.  No persistent delusions or grossly inappropriate behavior was reported.  It was noted that the Veteran was capable of managing his financial affairs.  Additionally, it was noted that although he has no outside socializing, he interacts with his girlfriend and the other roommate.  The examiners and physician noted that his mood was anxious.  However, the evidence of record does not show severity enough to cause total occupational and total social impairment.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they do not result in occupational and social impairment for the period beginning May 1, 2013.  They do not more closely approximate the types of symptoms contemplated by the 100 percent rating, and therefore, a 100 percent rating is not warranted.  Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Board finds that Veteran's symptoms from for major depressive disorder with generalized anxiety disorder have not more closely approximated the criteria for a rating greater than of 70 percent during this period beginning May 1, 2013.  Therefore, the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  The probative evidence of record does not show that the particular symptoms associated with the higher percentage or others of similar severity, frequency, and duration result in occupational and social impairment.  Therefore, a 100 percent rating is not warranted.  

IV.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

With the reinstatement of the Veteran's 70 percent disability rating for MDD from May 1, 2013, to August 24, 2017, the Veteran meets the criteria as set forth in 38 C.F.R. § 4.16 (a) during the entire appeal period.  The Board notes that the Veteran is service connected for MDD at 70 percent disabling, effective; residuals, left foot fracture, 10 percent disabling; residuals, scars, a post left wrist, at 10 percent disabling, for a total rating of 80 percent as of February 7, 2011.  

In October 2011, the Veteran submitted a claim for TDIU.  In October 2017, the Veteran provided VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) alleging being unable to earn substantially gainful employment due to his psychiatric disorder.  

The Veteran credibly and competently testified at an October 2017 Board hearing that he has behavioral problems at work, especially getting along with his bosses and co-workers.  He stated that although he has not been disciplined, he has been taken "aside quite a bit" and reprimanded.  

The Veteran underwent a VA examination in April 2012.  The examiner concluded that the Veteran would likely have moderate difficulty in an employment setting that required frequent interactions with a large group of people.  

The Veteran underwent a November 2012 VA examination.  The examiner concluded that the Veteran would have significant problems functioning in an employment setting requiring interactions with others.  Additionally, the Veteran would have significant problems functioning in an employment setting that required him to make decisions.  
The Veteran underwent a VA examination in August 2017.  When asked about working he reported, "I can't" and the last time he worked was six years ago.  
Post-service treatment notes dated in June 2017 indicate that the Veteran "has [a] severe anxiety disorder and is somewhat of a hypochondriac."  
Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The evidence shows that the Veteran has a high school education and less than one year of college.  Also, that he has worked in a warehouse, telemarketing, logging, and in a mailroom.  
Although the April and November 2012 VA examiners alluded that the Veteran's service-connected disabilities may not preclude him from non-decision making jobs and/or sedentary work, the Board finds that in consideration of all the evidence of record, and resolving all doubt in his favor, the Veteran has been precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  Therefore, a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

ORDER

Restoration of the 70 percent rating for a major depressive disorder with  generalized anxiety disorder, effective May 1, 2013, is granted. 

A rating greater than 70 percent for a major depressive disorder with generalized anxiety disorder is denied.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


